IN THE
            ARIZONA COURT OF APPEALS
                             DIVISION ONE


                     STATE OF ARIZONA, Appellee,

                                   v.

              RODNEY CHRISTOPHER JONES, Appellant.

                          No. 1 CA-CR 16-0703
                            FILED 6-26-2018


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201400328
                 The Honorable Tina R. Ainley, Judge

                              AFFIRMED


                               COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael Valenzuela, Dominic Emil Draye
Counsel for Appellee

Craig Williams, Attorney at Law, PLLC, Prescott Valley
By Craig Williams
Counsel for Appellant

Arizona Attorneys for Criminal Justice
By Sarah L. Mayhew
Amicus Curiae
                            STATE v. JONES
                           Opinion of the Court



                                OPINION

Judge Jon W. Thompson delivered the Opinion of the Court, in which Judge
Thomas C. Kleinschmidt1 joined, and to which Presiding Judge Kenton D.
Jones dissented.


T H O M P S O N, Judge:

¶1             Rodney Jones appeals his convictions and sentences for one
count each of possession of the narcotic drug cannabis and possession of
drug paraphernalia. Jones asserts the trial court erred in denying his
pretrial motion to dismiss after determining he was not immune from
prosecution under the Arizona Medical Marijuana Act (AMMA), Ariz. Rev.
Stat. (A.R.S.) §§ 36-2801 to -2819 (2014). We hold that AMMA does not
immunize Jones from prosecution for the use and possession of cannabis
under the circumstances presented here, and affirm Jones’s convictions and
sentences.

               FACTUAL AND PROCEDURAL HISTORY

¶2           The relevant facts are undisputed. In March 2013, Jones was
found in possession of a jar containing 0.050 ounces of hashish. At the time,
Jones was a registered qualifying patient using marijuana for medicinal
purposes. Jones was later indicted on one count each of possession of the
narcotic drug cannabis and possession of drug paraphernalia — the jar
containing the cannabis. He moved to dismiss the charges, arguing the
indictment was deficient as a matter of law because his valid AMMA card
provided an absolute defense. The motion was denied following an
evidentiary hearing.

¶3             Jones waived his right to a jury trial and, in September 2016,
was convicted as charged. The following month, Jones was sentenced as a
non-dangerous, non-repetitive offender to concurrent presumptive terms
of 2.5 years’ imprisonment for possession of a narcotic drug and one year
for possession of drug paraphernalia and given credit for 366 days’


1      The Honorable Thomas C. Kleinschmidt, retired Judge of the Court
of Appeals, Division One, has been authorized to sit in this matter pursuant
to Article 6, Section 3, of the Arizona Constitution.



                                     2
                              STATE v. JONES
                             Opinion of the Court

presentence incarceration. Jones timely appealed, and this Court has
jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(1) (2018), 13-4031 (2010), and
13-4033(A)(1) (2010).

                                DISCUSSION

¶4             Jones appeals the trial court’s order denying his motion to
dismiss. We review an order denying a motion to dismiss criminal charges
for an abuse of discretion and will reverse if the court “misapplies the law
or exercises its discretion based on incorrect legal principles.” State v. Smith,
242 Ariz. 98, 104, ¶ 22 (App. 2017) (citing State v. Mangum, 214 Ariz. 165,
167, ¶ 6 (App. 2007)) (quoting State v. Slover, 220 Ariz. 239, 242, ¶ 4 (App.
2009)). We review the interpretation and application of statutes de novo.
State v. Nixon, 242 Ariz. 242, 243, ¶ 5 (App. 2017) (citing State v. Carver, 227
Ariz. 438, 441, ¶ 8 (App. 2011)). Because AMMA was voter-initiated, our
primary objective is “to give effect to the intent of the electorate.” Reed-
Kaliher v. Hoggatt, 237 Ariz. 119, 122, ¶ 6 (2015) (quoting State v. Gomez, 212
Ariz. 55, 57, ¶ 11 (2006)); see also Pedersen v. Bennett, 230 Ariz. 556, 558, ¶ 7
(2012) (“[C]ourts liberally construe initiative requirements and do not
interfere with the people’s right to initiate laws ‘unless the Constitution
expressly and explicitly makes any departure from initiative filing
requirements fatal.’”) (quoting Kromko v. Superior Court, 168 Ariz. 51, 58
(1991)).

¶5             In construing a statute, we read its words in context and will
ascribe a meaning that gives effect to all relevant provisions and avoids an
unconstitutional result. See Stambaugh v. Killian, 242 Ariz. 508, 509, ¶ 7
(2017) (citing David C. v. Alexis S., 240 Ariz. 53, 55, ¶ 9 (2016); J.D. v. Hegyi,
236 Ariz. 39, 40-41, ¶ 6 (2014)); State v. Lindner, 227 Ariz. 69, 70, ¶ 6 (App.
2010). “If the statute is subject to only one reasonable interpretation, we
apply it without further analysis.” Stambaugh, 242 Ariz. at 509, ¶ 7 (quoting
Wade v. Ariz. State Ret. Sys., 241 Ariz. 559, 561, ¶ 10 (2017)).

¶6           The parties agree hashish is a form of cannabis
distinguishable from the green leafy substance commonly referred to as
marijuana.2 They likewise agree cannabis is classified as a narcotic drug


2     Hashish is widely recognized as “‘the resin extracted’ from the
marijuana plant.” State v. Bollander, 110 Ariz. 84, 87 (1973). Cannabis is
defined within the criminal code as “[t]he resin extracted from any part of
a plant of the genus cannabis, and every compound, manufacture, salt,
derivative, mixture or preparation of such plant, its seeds or its resin,” and



                                        3
                              STATE v. JONES
                             Opinion of the Court

and that its possession is generally prohibited under Arizona’s criminal
code. See A.R.S. §§ 13-3401(20)(w) (classifying cannabis as a narcotic drug);
-3408(A)-(B) (proscribing the knowing possession or use of a narcotic drug
as a class four felony); Bollander, 110 Ariz. at 87. The parties also
acknowledge AMMA generally protects a registered qualifying patient
from arrest, prosecution, or penalty arising out of the medical use of
“marijuana” if that patient does not possess more than the allowable
amount — 2.5 ounces of “usable marijuana.” See A.R.S. §§ 36-2801(1)(a)(i),
(8), -2811(B)(1). Useable marijuana is statutorily defined as “the dried
flowers of the marijuana plant, and any mixture or preparation thereof, but
does not include the seeds, stalks and roots of the plant.” A.R.S. § 36-
2801(15).

¶7           The parties disagree as to whether hashish is included within
AMMA’s immunities.3 Jones argues hashish is a preparation of the
marijuana plant and, because he possessed less than 2.5 ounces of hashish,
he was immune from prosecution for its possession.4 The State argues

“[e]very compound manufacture, salt, derivative, mixture or preparation
of such resin or tetrahydrocannabinol.” A.R.S. § 13-3401(4).

3 Jones suggests the definitions contained within the criminal code and
those within AMMA conflict, and, because the provisions of AMMA are
more recently enacted, they control. However, we conclude AMMA and
the criminal code may be read together. See Berndt v. Ariz. Dep’t of Corrs.,
238 Ariz. 524, 528, ¶ 11 (App. 2015) (citing Baker v. Gardner, 160 Ariz. 98, 101
(1988) (“Only if two statutes truly conflict do we apply the more recent or
more specific provision and disregard the other.”). The criminal code
proscribes the use and possession of narcotic drugs derived from the
marijuana plant. AMMA protects a medical user from prosecution and
conviction for using marijuana if the patient proves, by a preponderance of
evidence, his actions “fall within the range of immune action.” State v. Fields
ex rel. Cty. of Pima, 232 Ariz. 265, 269, ¶¶ 14-15 (App. 2013) (citing Fid. Sec.
Life Ins. v. Ariz. Dep’t of Ins., 191 Ariz. 222, 225, ¶ 9 (1998); State v. Rhymes,
129 Ariz. 56, 57 (1981)); see also Reed-Kaliher, 237 Ariz. at 123, ¶¶ 15-17.
Arizona law generally criminalizes the use or possession of marijuana and
hashish; we here are concerned then only with the breadth of the immunity
from prosecution available under AMMA.

4 As expressed by counsel for Amicus in oral argument, “What AMMA does

is AMMA establishes that for these people with these debilitating
conditions marijuana in any preparation is medicine.” (Emphasis added.)



                                        4
                            STATE v. JONES
                           Opinion of the Court

possession and use of cannabis is not protected by AMMA because it is
neither marijuana nor a preparation thereof, but “is merely [the]
separati[on] [of] one part of the plant from another.”

¶8           Under the AMMA:

      A registered qualifying patient . . . is not subject to arrest,
      prosecution or penalty in any manner, or denial of any right
      or privilege . . . [f]or the registered qualifying patient’s
      medical use of marijuana pursuant to this chapter, if the
      registered qualifying patient does not possess more than the
      allowable amount of marijuana.

A.R.S. § 36-2811(B)(1); see also Reed-Kaliher, 237 Ariz. at 122, ¶ 8. AMMA
defines marijuana to include “all parts of any plant of the genus cannabis,
whether growing or not, and the seeds of such plant.” A.R.S. § 36-2801(8).

¶9             The State argues that by not specifically including extracted
resin within its description of immunized marijuana, AMMA adopts the
“preexisting law distinguishing between cannabis and marijuana.” We
agree. We construe statutory language in light of existing understanding.
“Technical words and phrases and those which have acquired a peculiar
and appropriate meaning in the law shall be construed according to such
peculiar and appropriate meaning.” A.R.S. § 1-213 (2016). “When
administrative and judicial interpretations have settled the meaning of an
existing statutory provision, repetition of the same language in a new
statute indicates, as a general matter, the intent to incorporate the
administrative and judicial interpretations as well.” Bragdon v. Abbott, 524
U.S. 624, 645 (1998); see also Antonin Scalia & Bryan A. Garner, Reading Law:
The Interpretation of Legal Texts, 322 (2012) (“If a statute uses words or
phrases that have already received authoritative construction…they are to
be understood according to that construction.”); id. at 327 (“Repeals by
implication are disfavored.”).

¶10           According to our supreme court, hashish is “‘the resin
extracted’ from the marijuana plant,” criminalized as cannabis, a narcotic
drug, and distinct from marijuana. Bollander, 110 Ariz. at 87. “[T]he
legislature has recognized hashish and marijuana as two distinct forms of


Jones’s opening brief states, “Per the Arizona Medical Marijuana Act
(AMMA), codified as A.R.S. § 36-2801, the use of marijuana and ‘any
mixture or preparation thereof’ was decriminalized for medical use.”
(Emphasis added.)


                                     5
                              STATE v. JONES
                             Opinion of the Court

cannabis. . . . but marijuana alone has been singled out for separate
treatment under our statutes.” Id. We have held that our legislature’s
differing treatment of hashish and marijuana is to be attributed to the great
potency of the former, rendering it “susceptible to serious and extensive
abuse.” State v. Floyd, 120 Ariz. 358, 360 (App. 1978).

¶11          AMMA is silent as to hashish. Prior understanding of the
pertinent words strongly indicates that AMMA in no way immunizes the
possession or use of hashish.

¶12           That AMMA immunizes medical use of a mixture or
preparation of the marijuana plant does not immunize hashish. “Mixture
or preparation” means the combining of marijuana with non-marijuana
elements to make “consumables” such as brownies and the like. A.R.S. §
36-2801(15). Hashish, by contrast, is processed from the separated or
extracted resin.

¶13            The dissent, citing State ex rel. Montgomery v. Woodburn ex rel.
Cty. of Maricopa, 231 Ariz. 215, 216 (App. 2012), notes that the language of a
voter initiative is determinative if it is clear and unequivocal. There is, in
AMMA, no clear and unequivocal language immunizing hashish. If the
drafters wanted to immunize the possession of hashish they should have
said so.5 We cannot conclude that Arizona voters intended to do so.

¶14           We cannot speculate that the voters, in allowing the limited
use of marijuana to ameliorate patients’ suffering and distress, would, if
they also intended to similarly immunize the use of hashish, have allowed
the same quantity of narcotics as of the relatively benign flowers of the
marijuana plant.

                               CONCLUSION

¶15           Jones’s convictions and sentences are affirmed.




5 Cf. Colo. Const. art. XVIII, § 16: “Personal Use and Regulation of
Marijuana,” expressly legalizing hashish (“marijuana” includes “the resin
extracted from any part of the plant…”) and Colo. Rev. Stat. Ann. § 12-43.4-
901(4)(f) (2016), restricting the sale of hashish (elsewhere defined as a “retail
marijuana product”) in a single transaction to a fraction of that allowed for
marijuana, obviously because of the greater potency of hashish.




                                       6
                              STATE v. JONES
                             Opinion of the Court

J O N E S, Judge, dissenting:

¶16           The AMMA immunizes the medicinal use of “marijuana” by
registered qualifying patients. The specific definition of marijuana, found
within the AMMA, clearly encompasses all forms of the marijuana plant,
including its resin, and is consistent with the spirit and purpose of the
AMMA. These circumstances evidence an intent to include hashish, or
cannabis, see supra n.3, within the scope of substances protected by the
AMMA, and we must give effect to that intent. Accordingly, I respectfully
dissent.

¶17             The appellate court’s primary objective in construing statutes
adopted by a voter initiative is to give effect to the intent of the electorate.
Reed-Kaliher, 237 Ariz. at 122, ¶ 6 (quoting Gomez, 212 Ariz. at 57, ¶ 11). The
most reliable indicator of that intent is the language of the statute. White
Mountain Health Ctr., Inc. v. Maricopa Cty., 241 Ariz. 230, 249, ¶ 68 (App.
2016) (citing U.S. Parking Sys. v. City of Phx., 160 Ariz. 210, 211 (App. 1989),
and Cty. of Cochise v. Faria, 221 Ariz. 619, 622, ¶ 9 (App. 2009)). “When the
text is clear and unambiguous, we apply the plain meaning and our inquiry
ends.” State v. Burbey, 243 Ariz. 145, 147, ¶ 7 (2017) (citing Stambaugh, 242
Ariz. at 509, 511, ¶¶ 7, 17). Only when the language is susceptible to
different reasonable meanings does the court consider “secondary
interpretation methods, including consideration of the statute’s ‘subject
matter, its historical background, its effect and consequences, and its spirit
and purpose.’” Id. (quoting State ex rel. Polk v. Campbell, 239 Ariz. 405, 406,
¶ 5 (2016)).

¶18              The AMMA protects a registered qualifying patient from
arrest, prosecution, or penalty arising from the use of “marijuana” for
medicinal purposes.6 A.R.S. § 36-2811(B)(1).                Although the term
“marijuana” may, in some contexts, be understood to refer only to the
leaves of the cannabis sativa plant, the majority’s reliance upon a common
understanding of the term is misplaced because the AMMA specifically
defines “marijuana.”          A statutory definition trumps any meaning
“generally and ordinarily given to such words.” Enloe v. Baker, 94 Ariz. 295,
298 (1963) (citing Sisk v. Ariz. Ice & Cold Storage Co., 60 Ariz. 496, 501 (1943));
see also State v. Petrak, 198 Ariz. 260, 264, ¶ 10 (App. 2000) (“If statutory terms

6  A registered qualifying patient is presumed to be using marijuana for
medicinal purposes if he does not possess more than the allowable amount.
A.R.S. § 36-2811(A)(1). The State did not present any evidence to rebut this
presumption, see A.R.S. § 36-2811(A)(2), and the purpose of Jones’ use is not
at issue here.


                                        7
                              STATE v. JONES
                             Opinion of the Court

are defined, we apply that definition.”) (citing State v. Reynolds, 170 Ariz.
233, 234 (1992)). Therefore, the AMMA’s definition of “marijuana” controls
our analysis of the word within the context of its application.

¶19            The Act defines “marijuana” broadly to include “all parts of
any plant of the genus cannabis whether growing or not, and the seeds of
such plant.” A.R.S. § 36-2801(8). The resin extracted from the marijuana
plant — cannabis — is a part of a plant of the genus cannabis, just as sap is
a part of a tree. Cannabis is therefore “marijuana,” as defined within the
AMMA, and subject to its protections.

¶20            The majority nonetheless suggests a special meaning of
“marijuana” was intended within the AMMA because the resin and leaves
are treated differently under the criminal code. See supra ¶ 10. But words
and phrases may not be given an acquired meaning if they are otherwise
defined within the statutory scheme. See Bell v. Indus. Comm’n, 236 Ariz.
478, 483, ¶ 28 (2015) (citing Kilpatrick v. Superior Court, 105 Ariz. 413, 421
(1970)); State v. Cox, 217 Ariz. 353, 356, ¶ 20 (2007) (citing State v. Riggs, 189
Ariz. 327, 333 (1997), and A.R.S. § 1-213); see also People v. Mulcrevy, 182 Cal.
Rptr. 3d 176, 180-81 (Ct. App. 2014) (adopting the pre-existing definitions
of marijuana and concentrated cannabis where the state’s medical
marijuana act did not otherwise define the terms) (citing People v. Scott, 324
P.3d 827 (Cal. 2014)). Here, the AMMA does define “marijuana” for
purposes of delineating the bounds of its grant of immunity, and a prior
understanding of the term, memorialized in a separate section of the code,
cannot supplant that definition.

¶21           Nor is it appropriate to adopt distinctions advanced under the
criminal code where those definitions contradict the plain language of the
AMMA. Again, the AMMA defines “marijuana” broadly to include “all
parts of any plant of the genus cannabis, whether growing or not, and the
seeds of such plant.”7 A.R.S. § 36-2801(8). In contrast, Arizona’s criminal

7 The majority states that the definition of marijuana includes “a mixture
or preparation of the marijuana plant.” See supra ¶ 12. This is incorrect. The
“mixture or preparation” language is included within the definition of
“usable marijuana.” This term is defined separately from “marijuana”
within the AMMA and is relevant only in calculating the weight of
“marijuana” against the “allowable amount” a patient may possess under
the AMMA. See State v. Gamez, 227 Ariz. 445, 449, ¶ 27 (App. 2011)
(“Statutes that are in pari materia — those that relate to the same subject
matter or have the same general purpose as one another — should be



                                        8
                             STATE v. JONES
                            Opinion of the Court

statutes separately proscribe the use and possession of marijuana —
defined as “all parts of any plant of the genus cannabis, from which the resin
has not been extracted, whether growing or not, and the seeds of such plant”
— separately from the use and possession of cannabis — defined as “the
resin extracted from any part of a plant of the genus cannabis.” A.R.S. § 13-
3401(4), (19) (emphasis added). The drafters of the AMMA chose different
words to define “marijuana” than those used within the criminal code, and
the court must “presume those distinctions are meaningful and evidence an
intent to give a different meaning and consequence to the alternate
language.” State v. Harm, 236 Ariz. 402, 407, ¶ 19 (App. 2015) (citing Egan
v. Fridlund-Horne, 221 Ariz. 229, 239, ¶ 37 (App. 2009)). Thus, the omission
of the phrase “from which the resin has not been extracted” from the
definition of “marijuana” in the AMMA evidences an intent to abandon —
not adopt — the criminal code’s distinction between the marijuana plant
and its resin. Cf. Hauskins v. McGillicuddy, 175 Ariz. 42, 47-48 (App. 1992)
(rejecting the argument that differences in the definition of “excusable
neglect” advanced by A.R.S. § 12-821 and Arizona Rule of Civil Procedure
60(c) evidenced an intent to create a new and different meaning where the
terms were defined almost identically).

¶22           While consideration of the history and purpose of the AMMA
is not necessary to apply its plain language, see Heath v. Kiger, 217 Ariz. 492,
495, ¶ 9 (2008) (citing Jett v. City of Tucson, 180 Ariz. 115, 119 (1994)), an

construed together as though they constitute one law.”) (citing State v.
Barraza, 209 Ariz. 441, 444, ¶ 10 (App. 2005)); see also A.R.S. §§ 36-2811(B)
(providing immunity from arrest, prosecution, or penalty to a registered
qualifying patient who “does not possess more than the allowable amount
of marijuana”); 2801(1)(a) (defining the “allowable amount of marijuana”
as “[t]wo-and-one-half ounces of usable marijuana”), (1)(c) (excluding from
the “allowable amount” any “[m]arijuana that is incidental to medical use,
but is not usable marijuana”), (15) (defining “usable marijuana” as “the
dried flowers of the marijuana plant, and any mixture or preparation
thereof” but excluding “the seeds, stalks and roots of the plant and . . . the
weight of non-marijuana ingredients combined with marijuana and
prepared for consumption as food or drink”). Notably, the AMMA does
not exclude the “nonusable” parts — the seeds, stalks, roots, or the
marijuana “incidental to medical use” — from the scope of its immunity.
Accordingly, the classification of specific parts of the marijuana plant as
usable or nonusable is relevant only to determine whether a person exceeds
the allowable amount of marijuana permitted under the AMMA, and the
“mixture or preparation” language does not alter the definition of
“marijuana.”


                                       9
                             STATE v. JONES
                            Opinion of the Court

expansive definition of marijuana is consistent with the AMMA’s purpose
“to protect patients with debilitating medical conditions . . . engage[d] in
the medical use of marijuana,” State v. Gear, 239 Ariz. 343, 345, ¶ 11 (2016)
(quoting Prop. 203, § 2(G), Ariz. Sec’y of State, 2010 Publicity Pamphlet 83).
Although cannabis is understood to be more potent than the unadulterated
leaves of the marijuana plant, and a patient could potentially obtain “more”
medicinal value by choosing 2.5 ounces of a product containing cannabis
than from choosing 2.5 ounces of one containing leaves from the marijuana
plant, this result is not impossible or absurd. Nor does the increased
potency of cannabis preclude appropriate medical use. Distinctions among
forms of marijuana may make sense within the context of punishing illegal
recreational drug use but serve no legitimate purpose where substances are
used for therapeutic reasons. See Reed-Kaliher, 237 Ariz. at 123, ¶ 17 (noting
a legislative intent “to distinguish between illicit use and lawful medicinal
use of such drugs” as marijuana, narcotic, or prescription drugs while
placed on probation) (citing A.R.S. § 13-3408(G)); see also A.R.S. § 13-
3412(A)(7)-(8) (exempting from criminal prosecution persons possessing or
using narcotics pursuant to a doctor’s prescription). Different forms or
delivery methods of marijuana may be more or less appropriate, depending
upon the patient’s age, condition, abilities, and desired dosage. See Daniel
G. Orenstein, Voter Madness? Voter Intent and the Arizona Medical Marijuana
Act, Ariz. St. L.J. 391, 407-08 (2015). When considered in the context of
medicinal use, there is no logical reason to limit how the therapeutic
compounds found in marijuana are introduced into the body. Thus, I
cannot agree that permitting a registered qualifying patient to use a
particular form of marijuana for medical purposes is per se dangerous or,
more importantly, contravenes the spirit and purpose of the AMMA.
Indeed, a person not engaged in the medical use of marijuana remains
subject to penalty and prosecution.

¶23           Finally, the regulations promulgated by the Arizona
Department of Health Services (ADHS) to effectuate the AMMA further
support my conclusion. See Hahn v. Pima Cty., 200 Ariz. 167, 170 n.2, ¶ 6
(App. 2001) (noting administrative regulations may be persuasive
authority) (quoting Reich v. S. New England Telecomm. Corp., 121 F.3d 58, 65
(2d Cir. 1997)). An applicant for a dispensary registration certificate from
ADHS is required to provide a copy of its bylaws specifying whether the
dispensary plans to “[p]repare, sell, or dispense marijuana-infused non-
edible products.” Ariz. Admin. Code R9-17-304(C)(8)(b)(vi). According to
ADHS’s dispensary handbook, non-edible products include “any non-
edible items, such as concentrates, sold that contain medical marijuana” and
must be labeled with the amount of marijuana they contain. ADHS, Medical
Marijuana     Verification   System      Dispensary    Handbook,     at   11,


                                     10
                             STATE v. JONES
                            Opinion of the Court

http://www.azdhs.gov/documents/licensing/medical-marijuana/
dispensaries/dispensary-handbook.pdf (published June 8, 2017) (emphasis
added). A dispensary may sell these products as long as the patient does
not exceed his “allowable amount of marijuana” within a fourteen-day
period. Id. The regulations and handbook confirm ADHS’s understanding
that all forms of marijuana, including the resin of and concentrates derived
from the marijuana plant — cannabis — are subject to the protections of the
AMMA.

¶24           It is not speculation, but rather, adherence to the basic canons
of statutory construction, which controls resolution of the present appeal.
In my view, the inquiry ends at the plain language of A.R.S. § 36-2801(8):
“Any and all parts of any plant of the genus cannabis, whether growing or
not, and the seeds of such plant” includes both the leaves of the marijuana
plant and the resin extracted therefrom. Additionally, application of the
definition as written is consistent with the spirit and purpose of the AMMA
and neither impossible nor absurd. To hold otherwise supplants the
statutory language approved by the voters of this State in favor of an
arguably more palatable but unfounded interpretation, and that is simply
not within the purview of the appellate court. See Bd. of Ed. of Pearce Union
High Sch. Dist. v. Leslie, 112 Ariz. 463, 465 (1975) (“[W]here the language of
a statute is plain or unambiguous and the meaning does not lead to an
impossibility or an absurdity, courts must observe the natural import of the
language used and are not free to extend the meaning though the result
may be harsh, unjust or mistaken policy.”) (citation omitted).

¶25           Because Jones was a registered qualifying patient subject to
the protections of the AMMA and possessed a quantity of cannabis less
than the allowable amount of “marijuana” as the term is defined within the
AMMA, he was immune from prosecution for possession of the narcotic
drug cannabis and associated drug paraphernalia. Accordingly, I would
reverse his convictions and sentences.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA



                                        11